IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM C. STUCKEY                         : No. 477 MAL 2018
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
SETH RILEY AND BARBARA PIERSON             :
RILEY                                      :
                                           :
                                           :
             v.                            :
                                           :
                                           :
WILLIAM E. STUCKEY, DIANNA P.              :
STUCKEY, DAWN STUCKEY AND                  :
DIANNA D. STUCKEY                          :
                                           :
                                           :
PETITION OF: WILLIAM C. STUCKEY            :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2019, the Petition for Allowance of Appeal is

DENIED.